UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
            v.                            )                 Criminal No. 10-330 (ESH)
                                          )
DAMIEN M. WILLIAMS,                       )
                                          )
                        Defendant.        )
__________________________________________)


                                             ORDER

       Before the Court is defendant Damien Williams’ pro se “Motion for 2 Point Reduction of

Federal Sentence Under 18 U.S.C. § 3582(c)(2).” (Def.’s Mot., Mar. 28, 2019, ECF No. 43.)

For the reasons stated herein, the motion is denied.

       Defendant was convicted in 2011 of one count of unlawful distribution of cocaine base in

violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(iii). (See Judgment, Sept. 6, 2011, ECF No. 18.)

At sentencing, the Court determined that defendant was a career offender under § 4B1.1 of the

Sentencing Guidelines, which resulted in an offense level of 31, a Criminal History Category of

VI, and a sentencing range of 188 to 235 months imprisonment. However, pursuant to a Rule

11(c)(1)(C) plea agreement, the Court imposed a sentence of 144 months imprisonment. (Id. at

2; Amended Plea Agreement, ECF No. 14.)

       Generally, a sentencing court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). However, § 3582(c) sets forth a limited number of exceptions

to that general rule, and § 3582(c)(2) allows a court to reduce a term of imprisonment “in the

case of a defendant who has been sentenced to a term of imprisonment based on a sentencing
range that has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

994(o), . . . after considering the factors set forth in section 3553(a) to the extent that they are

applicable, if such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” Id. § 3582(c)(2) (emphasis added).

       In 2014, defendant filed his first motion pursuant to 18 U.S.C. § 3582(c)(2). (See Def.’s

Mot. for Reduction of Sentence, Dec. 3, 2014, ECF No. 32.) The motion sought a reduced term

of imprisonment in light of the Sentencing Commission’s adoption of Amendment 782, which

retroactively lowered the base offense levels for most drug offenses, as set forth in § 2D1.1 of

the Guidelines. These reduced offense levels, in turn, resulted in lower sentencing ranges. The

Court denied the motion because even though defendant was convicted of a drug offense, his

“sentencing range” was determined by the career offender guideline, § 4B1.1, not by the drug

offense guideline, § 2D1.1. (See Order at 1-2, Jan. 19, 2018, ECF No. 41.) Thus, his

“sentencing range” was not “lowered” by Amendment 782, and he was not eligible for a

reduction under § 3582(c)(2). (Id.)

       Defendant has now filed a second motion seeking a reduced term of imprisonment

pursuant to § 3582(c)(2). In this motion he asserts that he is entitled to a two-point reduction in

his offense level in light of the Supreme Court’s decision in United States v. Hughes, 138 S. Ct.
1765 (2018).

       In Hughes, the Supreme Court considered whether a defendant who was sentenced

pursuant to a Rule 11(c)(1)(C) plea agreement was precluded from seeking a reduced term of

imprisonment under § 3582(c)(2) on the ground that a sentence pursuant to an 11(c)(1)(C) plea

agreement was not “based on” a Guidelines sentencing range. Id. at 1773. The Court rejected

that view, holding that “in the usual case the court’s acceptance of a [Rule 11(c)(1)(C) plea]


                                                   2
agreement and the sentence to be imposed pursuant to that agreement are ‘based on’ the

defendant’s Guidelines range.” Id. at 1776. A defendant should only be barred from seeking

relief, the Court held, “[i]f the Guidelines range was not a relevant part of the analytic framework

the judge used to determine the sentence or to approve the agreement.” Id. at 1776 (internal

quotations and citations omitted).

       The Supreme Court’s decision in Hughes, however, removes only one of the possible

obstacles to defendant’s eligibility for a sentence reduction under § 3582(c)(2). Even assuming

that defendant’s 11(c)(1)(C) plea agreement was “based on” his Guidelines sentencing range, he

remains ineligible for a § 3582(c) sentence reduction because his sentence must also be “based

on a sentencing range that has subsequently been lowered by the Sentencing Commission.” 18

U.S.C. 3582(c)(2) (emphasis added). In Hughes, this requirement was satisfied because the

defendant’s sentencing range was based on the drug quantity Guidelines that were revised by

Amendment 782. Here, though, defendant’s sentencing range is based on the career offender

Guideline, and thus this requirement is not satisfied. See, e.g., United States v. Dodds, 772 F.

App'x 733, 735–36 (10th Cir. 2019) (defendant sentenced pursuant to 11(c)(1)(C) plea

agreement was not eligible for § 3582(c) sentence reduction where career offender, not drug

quantity, Guideline determined his sentencing range). As the Court previously explained:

       Amendment 782, had it been in effect, would not have altered [defendant’s] range
       because the starting point for calculating defendant’s total offense level was not
       based on drug quantity under U.S.S.G. § 2D1.1, but rather was determined by the
       offense level for career offenders under U.S.S.G. § 4B1.1. Thus, his “sentencing
       range” is controlled by the career offender provision in the Guidelines and is
       unaffected by Amendment 782. See United States v. Tepper, 616 F.3d 583, 588
       (D.C. Cir. 2010) (“[Section] 3582(c) does not authorize a district court to reduce a
       career offender’s term of imprisonment based on . . . amendments to the crack
       cocaine guidelines.”).




                                                 3
(1/19/2018 Order at 2.) The same holds true today. Because there has been no change in the

career offender Guideline, defendant’s sentencing range has not been lowered, and he is not

eligible for a reduction under § 3582(c).

       Accordingly, it is hereby ORDERED that defendant’s motion for a two-point reduction

pursuant to § 3582(c)(2) is DENIED.




                                                    _______________________
                                                    ELLEN S. HUVELLE
                                                    United States District Judge


Date: November 15, 2019




                                               4